In a condemnation proceeding, claimant Alice B. Weidemann appeals from an order of the Supreme Court,. Suffolk County-, dated October 26, 1970, which denied a nation, by her and another claimant to examine and discover public records maintained by the County of Suffolk. Order modified by adding to the decretal paragraph thereof, immediately after the word “denied”, the following: “except that discovery and inspection is granted to claimant Alice B. Weidemimn of (!) the. public'traffic count for the five years preceding the 1968 taking %nd (2) the plans of development relating to the development of Commack Road — suc& discovery and inspection to take place at the locations of these documents.” As so modified, order affirmed, without costs. In our opinion, appellant is entitled to discovery and inspection of the above-mentioned public traffic count? and plans of development because these documents are public records. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.